Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 1 of 42




                          Exhibit A
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 2 of 42
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 3 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                       *SEALED*
                          Document
                                Document
                                   9-1 Filed
                                          1 *SEALED*
                                             07/20/21 USDC
                                                       Filed Colorado
                                                             01/14/21 USDC
                                                                      Page 4Colorado
                                                                             of 42
                                   Page 2 of 21




                                           ATTACHMENT A

                       DESCRIPTION OF LOCATION TO BE SEARCHED

    The Subject Premises is located at

                . The location consists of the

                                 . The place to be searched includes the person of KLETE DERIK

    KELLER, if he is present on the subject premises at the time of the search warrant execution.

    Photographs of the front and side of the Subject Premises are below:




                                                   1
    ver 9/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 5 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                       *SEALED*
                          Document
                                Document
                                   9-1 Filed
                                          1 *SEALED*
                                             07/20/21 USDC
                                                       Filed Colorado
                                                             01/14/21 USDC
                                                                      Page 6Colorado
                                                                             of 42
                                   Page 4 of 21




                                         2
    ver 3/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                       *SEALED*
                          Document
                                Document
                                   9-1 Filed
                                          1 *SEALED*
                                             07/20/21 USDC
                                                       Filed Colorado
                                                             01/14/21 USDC
                                                                      Page 7Colorado
                                                                             of 42
                                   Page 5 of 21




    If KLETE DERIK KELLER is present at the time of the search warrant execution, executing law
    enforcement personnel are authorized to depress the fingerprints and/or thumbprints of KLETE
    DERIK KELLER onto the Touch ID or fingerprint sensor of any Apple iPhone, iPad, or other
    Apple brand device, or other device that has a fingerprint sensor, in order to gain access to the
    contents of any such device. Law enforcement personnel may also hold the device(s) found at
    the Subject Premises in front of the face of KLETE DERIK KELLER to activate the facial
    recognition feature; and/or (3) hold the device(s) found at the Subject Premises in front of the
    face of KLETE DERIK KELLER to activate the iris recognition feature, for the purpose of
    unlocking the device(s) in order to search the contents as authorized by this warrant.

    This warrant authorizes a review of electronic storage media and electronically stored
    information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
    instrumentalities described in this warrant. The review of this electronic data may be conducted
    by any government personnel assisting in the investigation, who may include, in addition to law
    enforcement officers and agents, attorneys for the government, attorney support staff, and
    technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
    copied electronic data to the custody and control of attorneys for the government and their
    support staff for their independent review.

    DEFINITIONS:

    As used above, the terms “records” and “information” include all of the foregoing items of
    evidence in whatever form and by whatever means they may have been created or stored,
    including any form of computer or electronic storage (such as hard disks or other media that can
    store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
    as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,
    negatives, videotapes, motion pictures, or photocopies).




                                                    3
    ver 3/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                       *SEALED*
                          Document
                                Document
                                   9-1 Filed
                                          1 *SEALED*
                                             07/20/21 USDC
                                                       Filed Colorado
                                                             01/14/21 USDC
                                                                      Page 8Colorado
                                                                             of 42
                                   Page 6 of 21




                                               AFFIDAVIT

    I, Brandon Kimble, being duly sworn, hereby depose and state that the following is true to the
    best of my information, knowledge, and belief:

                           INTRODUCTION AND AGENT BACKROUND

        1. I am employed as a Special Agent of the Federal Bureau of Investigation (FBI) and have
           been so employed since 2016. Currently, I am assigned to a squad that investigates
           Domestic Terrorism matters as part of the FBI Denver Field Office. The focus of my
           Domestic Terrorism efforts has been investigating anti-government extremism. My
           squad is based at the Denver Field Office. As a Special Agent, I am authorized to
           investigate violations of laws of the United States and am authorized to execute warrants
           issued under the authority of the United States. My duties with the FBI include but are
           not limited to the investigation of Domestic Terrorism matters.

        2. This affidavit is submitted in support of an application for a search warrant for the place
           described in Attachment A (hereinafter “Subject Premises”), and the computer(s) located
           therein, there being probable cause to believe that located in the place described in
           Attachment A are items described in Attachment B, being evidence, fruits, and
           instrumentalities of violations of 18 U.S.C. § 231(a)(3), Obstructing Law Enforcement
           Engaged in Official Duties Incident to Civil Disorder; 18 U.S.C. 1752(a)(1),(2), Knowing
           Entering or Remaining in Any Restricted Building or Grounds Without Lawful
           Authority; and 40 U.S.C. § 5104(e)(2), Violent Entry and Disorderly Conduct on Capitol
           Grounds (the “Subject Offenses”).

        3. Because this affidavit is being submitted for the limited purpose of securing a search
           warrant, I have not included each and every fact known to me concerning this
           investigation. I have set forth facts that I believe are necessary to establish probable
           cause to believe that evidence, fruits, and instrumentalities of violations of the Subject
           Offenses are presently located at the Subject Premises.

        4. The information contained within the affidavit is based on my training and experience, as
           well as information imparted to me by other law enforcement officers involved in this
           investigation.

                                         TECHNICAL TERMS

        5. Based on my training and experience, I use the following technical terms to convey the
           following meanings:

        6. In this affidavit, the terms “computers” or “digital storage media” or “digital storage
           devices” may be used interchangeably, and are intended to include all types of electronic,
           magnetic, optical, electrochemical, or other high speed data processing devices capable of
           performing logical, arithmetic, or storage functions, any physical object upon which
           computer data can be recorded, including desktop and laptop computers, computer
           hardware, computer software, volatile data, cellular telephones, tablets, server computers,



                                                     1
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                       *SEALED*
                          Document
                                Document
                                   9-1 Filed
                                          1 *SEALED*
                                             07/20/21 USDC
                                                       Filed Colorado
                                                             01/14/21 USDC
                                                                      Page 9Colorado
                                                                             of 42
                                   Page 7 of 21




               gaming devices, network hardware, hard disk drives, RAM, floppy disks, flash memory,
               CDs, DVDs, and other magnetic or optical storage media, as well as, computer related
               documentation, computer passwords and data security devices, digital communications
               devices, cameras, videotapes, video recording devices, video recording players, and video
               display monitors, digital input and output devices such as keyboards, mouse(s), scanners,
               printers, monitors, electronic media and network equipment, modems, routers, connection
               and power cords, and external or connected devices used for accessing computer storage
               media that was used to commit or facilitate commissions of the Subject Offense(s)
               (collectively hereinafter, “computers”).

                COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

        7. As described above and in Attachment B, I submit that if computers are found at the
           Subject Premises, there is probable cause to search and seize those items for the reasons
           stated below. Some of these electronic records might take the form of files, documents,
           and other data that is user-generated. Some of these electronic records, as explained
           below, might take a form that becomes meaningful only upon forensic analysis. They
           may be seized and searched on-scene, and/or searched off-scene in a controlled
           environment.

        8. For example, based on my knowledge, training, and experience, I know that a powered-
           on computer maintains volatile data. Volatile data can be defined as active information
           temporarily reflecting a computer’s current state including registers, caches, physical and
           virtual memory, network connections, network shares, running processes, disks (floppy,
           tape and/or CD-ROM), and printing activity. Collected volatile data may contain such
           information as opened files, connections to other computers, passwords used for
           encryption, the presence of anti-forensic tools, or the presence of programs loaded in
           memory that would otherwise go unnoticed. Volatile data and its corresponding
           evidentiary value is lost when a computer is powered-off and unplugged.

        9. Based on my knowledge, training, and experience, I know that computer files or
           remnants of such files can be recovered months or even years after they have been
           downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
           downloaded to a storage medium can be stored for years at little or no cost. Even when
           files have been deleted, they can be recovered months or years later using forensic tools.
           This is so because when a person “deletes” a file on a computer, the data contained in the
           file does not actually disappear; rather, that data remains on the storage medium until it is
           overwritten by new data. Therefore, deleted files, or remnants of deleted files, may
           reside in free space or slack space—that is, in space on the storage medium that is not
           currently being used by an active file—for long periods of time before they are
           overwritten. In addition, a computer’s operating system may also keep a record of
           deleted data in a “swap” or “recovery” file.

        10. Also, again based on my training and experience, wholly apart from user-generated files,
            computer storage media contain electronic evidence of how a computer has been used,
            what it has been used for, and who has used it. This evidence can take the form of
            operating system configurations, artifacts from operating system or application operation,



                                                       2
    ver 9/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 10 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC11Colorado
                                                                              of 42
                                    Page 9 of 21




               Thus, the ability to retrieve residue of an electronic file from a hard drive depends less on
               when the file was downloaded or viewed than on a particular user’s operating system,
               storage capacity, and computer habits.

        15. “User attribution” evidence can also be found on a computer and is analogous to the
            search for “indicia of occupancy” while executing a search warrant at a residence. For
            example, registry information, configuration files, user profiles, e-mail, e-mail address
            books, “chat,” instant messaging logs, photographs, videos, and correspondence (and the
            data associated with the foregoing, such as file creation and last accessed dates) may be
            evidence of who used or controlled the computer or storage medium at a relevant time.
            Further, in finding evidence of how a computer was used, the purpose of its use, who
            used it, and when, sometimes it is necessary to establish that a particular thing is not
            present on a storage medium. For example, the presence or absence of counter-forensic
            programs or anti-virus programs (and associated data) may be relevant to establishing the
            user’s intent.

        16. Your Affiant knows from training and experience that digital software or hardware exists
            that allows persons to share digital access over wired or wireless networks allowing
            multiple persons to appear on the Internet from the same IP address. Examination of
            these items can reveal information about the authorized or unauthorized use of Internet
            connection at the residence.

        17. Searching computer(s) for the evidence described in the attachment may require a range
            of data analysis techniques. For example, information regarding user attribution or
            Internet use is located in various operating system log files that are not easily located or
            reviewed. Or, a person engaged in criminal activity will attempt to conceal evidence of
            the activity by “hiding” files or giving them deceptive names. As explained above,
            because the warrant calls for records of how a computer has been used, what it has been
            used for, and who has used it, it is exceedingly likely that it will be necessary to
            thoroughly search storage media to obtain evidence, including evidence that is not neatly
            organized into files or documents. Just as a search of a premises for physical objects
            requires searching the entire premises for those objects that are described by a warrant, a
            search of this premises for the things described in this warrant will likely require a search
            among the data stored in storage media for the things (including electronic data) called
            for by this warrant. Additionally, it is possible that files have been deleted or edited, but
            that remnants of older versions are in unallocated space or slack space. This, too, makes
            it exceedingly likely that in this case it will be necessary to use a multitude of techniques,
            both on and off-scene, including more thorough techniques.

        18. Based upon my knowledge, training and experience, I know that a thorough search for
            information stored in digital storage media requires a variety of techniques that often
            includes both on-site seizure and search as well as a more thorough review off-site review
            in a controlled environment. This variety of techniques is required, and often agents must
            seize most or all storage media to be searched on-scene and/or later in a controlled
            environment. These techniques are often necessary to ensure the accuracy and
            completeness of data recorded on the storage media, and to prevent the loss of the data
            either from accidental or intentional destruction.



                                                         4
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC12Colorado
                                                                              of 42
                                    Page 10 of 21




        19. For example, the search procedure of electronic data contained in computer hardware,
            computer software, and/or memory storage devices may include the following on-site
            techniques (the following is a non-exclusive list, as other on-site search procedures may
            be used):

               A. On-site triage of computer systems to determine what, if any, peripheral devices
                  or digital storage units have been connected to such computer systems, a
                  preliminary scan of image files contained on such systems and digital storage
                  devices to help identify any other relevant evidence or potential victims, and a
                  scan for encryption software;

               B. On-site copying and analysis of volatile memory, which is usually lost if a
                  computer is powered down, and may contain information about how the computer
                  is being used, by whom, when, and may contain information about encryption,
                  virtual machine software (virtual operating systems that are lost if the computer is
                  powered down or encrypted);

               C. On-site forensic imaging of any computers may be necessary for computers or
                  devices that may be partially or fully encrypted, in order to preserve unencrypted
                  electronic data that may, if not immediately imaged on-scene, become encrypted
                  and accordingly unavailable for any examination.

        20. The search procedure of electronic data contained in computer hardware, computer
            software, and/or memory storage devices may include off-site techniques since it is often
            necessary that some computer equipment, peripherals, instructions, and software be
            seized and examined off-site and in a controlled environment. This is true because of the
            following:

               A. The nature of the evidence. As noted above, not all evidence takes the form of
                  documents and files that can be easily viewed on site. Analyzing evidence of
                  how, when and why a computer has been used, by whom, what it has been used
                  for, requires considerable time, and taking that much time on premises could be
                  unreasonable. Also, because computer evidence is extremely vulnerable to
                  tampering and destruction (both from external sources and from code embedded
                  in the system as a “booby-trap”), the controlled environment of a laboratory may
                  be essential to its complete and accurate analysis. Searching for and attempting to
                  recover any deleted, hidden, or encrypted data may be required to determine
                  whether data falls within the list of items to be seized as set forth herein (for
                  example, data that is encrypted and unreadable may not be returned unless law
                  enforcement personnel have determined that the data is not (1) an instrumentality
                  of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4) otherwise
                  unlawfully possessed, or (5) evidence of child exploitation offenses).

               B. The volume of evidence and time required for an examination. Storage media can
                  store the equivalent of millions of pages of information. Additionally, a suspect
                  may try to conceal criminal evidence; he or she might store it in random order
                  with deceptive file names. This may require searching authorities to peruse all the



                                                    5
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC13Colorado
                                                                              of 42
                                    Page 11 of 21




                  stored data to determine which particular files are evidence or instrumentalities of
                  crime. Analyzing evidence of how a computer has been used, what it has been
                  used for, and who has used it requires considerable time, and taking that much
                  time on premises could be unreasonable. As explained above, because the
                  warrant calls for forensic electronic evidence, it is exceedingly likely that it will
                  be necessary to thoroughly examine storage media to obtain evidence. Reviewing
                  information for things described in the warrant can take weeks or months,
                  depending on the volume of data stored, and would be impractical and invasive to
                  attempt on-site.

               C. Technical requirements. Computers can be configured in several different ways,
                  featuring a variety of different operating systems, application software, and
                  configurations. Therefore, searching them sometimes requires tools or knowledge
                  that might not be present on the search site. The vast array of computer hardware
                  and software available makes it difficult to know before a search what tools or
                  knowledge will be required to analyze the system and its data on-site. However,
                  taking the storage media off-site and reviewing it in a controlled environment will
                  allow its examination with the proper tools and knowledge.

               D. Variety of forms of electronic media. Records sought under this warrant could be
                  stored in a variety of storage media formats that may require off-site reviewing
                  with specialized forensic tools.

               E. Need to review evidence over time and to maintain entirety of evidence. Your
                  Affiant recognizes the prudence requisite in reviewing and preserving in its
                  original form only such records applicable to the violations of law described in
                  this Affidavit and in Attachment B in order to prevent unnecessary invasion of
                  privacy and overbroad searches. Your Affiant advises it would be impractical and
                  infeasible for the Government to review the mirrored images of digital devices
                  that are copied as a result of a search warrant issued pursuant to this Application
                  during a single analysis. Your Affiant has learned through practical experience
                  that various pieces of evidence retrieved from digital devices in investigations of
                  this sort often have unknown probative value and linkage to other pieces of
                  evidence in the investigation until they are considered within the fluid, active, and
                  ongoing investigation of the whole as it develops. In other words, the weight of
                  each individual piece of the data fluctuates based upon additional investigative
                  measures undertaken, other documents under review, and incorporation of
                  evidence into a consolidated whole. Analysis is content-relational, and the
                  importance of any associated data may grow whenever further analysis is
                  performed. In the past, your Affiant has reviewed activity and data on digital
                  devices pursuant to search warrants in the course of ongoing criminal
                  investigations. Your affiant has learned from that experience, as well as other
                  investigative efforts, that multiple reviews of the data at different times are
                  necessary to understand the full value of the information contained therein, and to
                  determine whether it is within the scope of the items sought in Attachment B. In
                  order to obtain the full picture and meaning of the data from the information
                  sought in Attachment B of this application, the Government would need to



                                                    6
    ver 9/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 14 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC15Colorado
                                                                              of 42
                                    Page 13 of 21




               device through biometric features in lieu of a numeric or alphanumeric passcode or
               password. These biometric features include fingerprint scanners, facial recognition
               features, and iris recognition features. Some devices offer a combination of these
               biometric features, and the user of such devices can select which features they would like
               to utilize.

        25. If a device is equipped with a fingerprint scanner, a user may enable the ability to unlock
            the device through his or her fingerprints. For example, Apple offers a feature called
            “Touch ID,” which allows a user to register up to five fingerprints that can unlock a
            device. Once a fingerprint is registered, a user can unlock the device by pressing the
            relevant finger to the device’s Touch ID sensor, which is found in the round button (often
            referred to as the “home” button) located at the bottom center of the front of the device.
            The fingerprints authorized to access the particular device are a part of the security
            settings of the device and will allow access to the device in lieu of entering a numerical
            passcode or longer alpha-numerical password, whichever the device is configured by the
            user to require.

        26. The Touch ID feature only permits up to five attempts with a fingerprint before the
            device will require the user to enter a passcode. Furthermore, if the device is equipped
            with an operating system that is earlier than version 9.3, the Touch ID feature will not
            substitute for the use of a passcode or password if more than 48 hours have passed since
            the device has been unlocked; in other words, if more than 48 hours have passed since the
            device was accessed, the device will require the passcode or password programmed by
            the user and will not allow access to the device based on a fingerprint alone. If the
            operating system is version 9.3 or later, that time frame shrinks to 8 hours.

        27. Similarly, Touch ID will not allow access if the device has been turned on or restarted, if
            the device has received a remote lock command, or if five attempts to match a fingerprint
            have been unsuccessful. For these reasons, it is necessary to use the fingerprints and
            thumbprints of any device’s users to attempt to gain access to any Apple devices found at
            the Subject Premises while executing the search warrant. The government may not be
            able to obtain the contents of the Apple devices if those fingerprints are not used to
            access the Apple devices by depressing them against the Touch ID button. Although I do
            not know which of the ten finger or fingers are authorized to access on any given Apple
            device and only five attempts are permitted, I know based on my training and experience
            that it is common for people to use one of their thumbs or index fingers for Touch ID,
            and in any event, all that would result from successive failed attempts is the requirement
            to use the authorized passcode or password.

        28. In addition, I know from my training and experience that many other mobile device
            manufactures have their own version of Touch ID—that is, a fingerprint recognition
            feature that the device’s user can program and use to unlock the device. For instance, I
            know that Google Pixel phones and Google Pixel XL phones have a fingerprint sensor
            that can be used to unlock the device. Similarly, Samsung, LG, HTC, and other
            manufacturers also have devices with fingerprint sensors.




                                                       8
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC16Colorado
                                                                              of 42
                                    Page 14 of 21




        29. Similarly, in my training and experience I know that some applications loaded onto
            mobile devices or other electronic devices may be secured by the user with a thumbprint
            or fingerprint. Common among these types of applications are applications such as
            mobile banking apps or other financial applications, password storage applications, and
            secure communications apps, among others.

        30. Further, if a device is equipped with a facial-recognition feature, a user may enable the
            ability to unlock the device through his or her face. For example, this feature is available
            on certain Android devices and is called “Trusted Face.” During the Trusted Face
            registration process, the user holds the device in front of his or her face. The device’s
            front-facing camera then analyzes and records data based on the user’s facial
            characteristics. The device can then be unlocked if the front-facing camera detects a face
            with characteristics that match those of the registered face. Facial recognition features
            found on devices produced by other manufacturers (such as Apple’s “Face ID”) have
            different names but operate similarly to Trusted Face.

        31. Similarly, if a device is equipped with an iris-recognition feature, a user may enable the
            ability to unlock the device with his or her irises. For example, on certain Microsoft
            devices, this feature is called “Windows Hello.” During the Windows Hello registration,
            a user registers his or her irises by holding the device in front of his or her face. The
            device then directs an infrared light toward the user’s face and activates an infrared-
            sensitive camera to record data based on patterns within the user’s irises. The device can
            then be unlocked if the infrared-sensitive camera detects the registered irises. Iris-
            recognition features found on devices produced by other manufacturers have different
            names but operate similarly to Windows Hello.

        32. In my training and experience, users of electronic devices often enable the
            aforementioned biometric features because they are considered to be a more convenient
            way to unlock a device than by entering a numeric or alphanumeric passcode or
            password. Moreover, in some instances, biometric features are considered to be a more
            secure way to protect a device’s contents. This is particularly true when the users of a
            device are engaged in criminal activities and thus have a heightened concern about
            securing the contents of a device.

        33. As discussed in this Affidavit, your Affiant has reason to believe that one or more digital
            devices will be found during the search. The passcode or password that would unlock the
            Device(s) subject to search under this warrant currently is not known to law enforcement.
            Thus, law enforcement personnel may not otherwise be able to access the data contained
            within the Device(s), making the use of biometric features necessary to the execution of
            the search authorized by this warrant.

        34. Due to the foregoing, I am informing the Court that if law enforcement personnel
            encounter any Device(s) that are subject to seizure pursuant to the requested warrants and
            may be unlocked using one of the aforementioned biometric features, law enforcement
            personnel intends to obtain from KLETE DERIK KELLER the display of any physical
            biometric characteristics (such as fingerprint/thumbprint or facial characteristics)
            necessary to unlock any Device(s), including to (1) press or swipe the fingers (including



                                                     9
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC17Colorado
                                                                              of 42
                                    Page 15 of 21




               thumbs) of KLETE DERIK KELLER to the fingerprint scanner of the Device(s) found at
               the Subject Premises; (2) hold the Device(s) found at the Subject Premises in front of the
               face of KLETE DERIK KELLER to activate the facial recognition feature; and/or (3)
               hold the Device(s) found at the Subject Premises in front of the face of KLETE DERIK
               KELLER to activate the iris recognition feature, for the purpose of unlocking the
               Device(s) in order to search the contents as authorized by this warrant.

        35. Your Affiant knows from training and experience that search warrants of residences
            involved in computer or digitally related criminal activity usually produce items that tend
            to establish ownership or use of digital devices and ownership or use of any Internet
            service accounts accessed to commit the crimes described in this affidavit, to include
            credit card bills, telephone bills, correspondence and other identification documents.

        36. Your Affiant knows from training and experience that search warrants of residences
            usually reveal items that tend to show dominion and control of the property searched, to
            include utility bills, telephone bills, correspondence, rental agreements and other
            identification documents.

        37. Your Affiant knows from training and experience that seized computers may contain
            communications to/from an attorney. If the government identifies seized
            communications to/from an attorney, the investigative team will discontinue review until
            a filter team of one or more government attorneys and other government personnel, as
            needed, is established. The filter team will have no previous or future involvement in the
            investigation of this matter. The filter team will identify and segregate communications
            to/from attorneys, which may or may not be subject to attorney-client privilege. At no
            time will the filter team advise the investigative team of the substance of any of the
            communications to/from attorneys. The filter team then will provide all communications
            that do not involve an attorney to the investigative team, and the investigative team may
            resume its review. If the filter team believes that any of the communications to/from
            attorneys are not actually privileged (e.g., the communication includes a third party), and
            if the investigation is not covert, the filter team will first seek to obtain agreement from
            the appropriate defense counsel before providing these attorney communications to the
            investigative team. If consulting with defense counsel is not possible or does not
            produce an agreement, the filter team will obtain a court order before providing these
            attorney communications to the investigative team.

                                              INVESTIGATION

        38. The United States Capitol (the Capitol), which is located at First Street, SE, in
            Washington, D.C., is secured 24 hours a day by United States Capitol Police (Capitol
            Police). Restrictions around the Capitol include permanent and temporary security
            barriers and posts manned by Capitol Police. Only authorized people with appropriate
            identification are allowed access inside the Capitol. On January 6, 2021, the exterior
            plaza of the Capitol was closed to members of the public.

        39. On January 6, 2021, a joint session of the United States Congress convened at the
            Capitol. During the joint session, elected members of the United States House of



                                                       10
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC18Colorado
                                                                              of 42
                                    Page 16 of 21




               Representatives and the United States Senate were meeting in separate chambers of the
               Capitol to certify the vote count of the Electoral College of the 2020 Presidential
               Election, which had taken place on November 3, 2020. The joint session began at
               approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and
               Senate adjourned to separate chambers to resolve a particular objection. Vice President
               of the United States Michael R. Pence was present and presiding, first in the joint session,
               and then in the Senate chamber.

        40. As the proceedings continued in both the House and the Senate, and with Vice President
            Pence present and presiding over the Senate, a large crowd gathered outside of the
            Capitol. As noted above, temporary and permanent barricades were in place around the
            exterior of the Capitol building, and Capitol Police were present and attempting to keep
            the crowd away from the Capitol building and the proceedings underway inside.

        41. At approximately 2:00 p.m., certain individuals in the crowd forced their way through,
            up, and over the barricades and Capitol Police officers, and the crowd advanced to the
            exterior façade of the building. The crowd was not lawfully authorized to enter or remain
            in the building and, prior to entering the building, no members of the crowd submitted to
            security screenings or weapons checks by Capitol Police Officers or other authorized
            security officials.

        42. At such time, the certification proceedings were still underway, and the exterior doors
            and windows of the Capitol were locked or otherwise secured. Capitol Police officers
            attempted to maintain order and keep the crowd from entering the Capitol; however,
            shortly after 2:00 p.m., individuals in the crowd forced entry into the Capitol, including
            by breaking windows and by assaulting members of the Capitol Police, as others in the
            crowd encouraged and assisted those acts.

        43. Shortly thereafter, at approximately 2:20 p.m., members of the House and Senate,
            including Vice President Pence serving as the President of the Senate, were instructed
            to—and did—evacuate the chambers. Accordingly, all proceedings of the United States
            Congress, including the joint session, were effectively suspended until shortly after 8:00
            p.m. the same day.

        44. In light of the dangerous circumstances caused by the unlawful entry to the Capitol,
            including the danger posed by individuals who had entered the Capitol without any
            security screening or weapons check, Congressional proceedings could not resume until
            after every unauthorized occupant had left the Capitol, and law enforcement could
            confirm the building had been secured. The proceedings resumed at approximately 8:00
            p.m. after the building had been secured. Vice President Pence remained in the United
            States Capitol from the time he was evacuated from the Senate Chamber until the session
            resumed.

        45. During national news coverage of the aforementioned events, video footage which
            appeared to be captured on mobile devices of persons present on the scene depicted




                                                       11
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC19Colorado
                                                                              of 42
                                    Page 17 of 21




               evidence of violations of local and federal law, including scores of individuals inside the
               Capitol building without authority to be there.

        46. A search of open sources revealed a video credited to Townhall Media, a political news
            organization, depicting various events that occurred at the Capitol on January 6, 2021. 2
            At approximately twelve minutes and fifty-two seconds into the video, an individual
            (PERSON 1) is visible in the United States Capitol Rotunda (the Rotunda), wearing a
            dark-colored jacket with the markings “USA” in white printed letters on the back.
            PERSON 1 can be seen in the bottom-center of the screenshot of the video below with a
            red oval around him:




        47. Beginning at approximately thirteen minutes and six seconds, law enforcement officers
            attempt to remove individuals from the Rotunda and continue to do so for the next
            several minutes of the video. At approximately fourteen minutes and thirty-eight
            seconds, PERSON 1 is still in the Rotunda, and the back of his jacket is again visible.
            PERSON 1 stands taller than a number of individuals around him and can clearly be seen
            as law enforcement officers repeatedly attempt to remove him and others from the
            Rotunda.

        48. At fourteen minutes and forty-one seconds, law enforcement officers appear to push
            PERSON 1 from behind. PERSON 1 can be seen standing in the Rotunda still wearing
            the dark-colored USA jacket, which also appears to bear a Nike logo on the front right
            side and a red and white Olympic patch on the front left side, as depicted in the below
            screenshot:


    2
      This video is publicly accessible on the Internet at the following URL: https://www.youtube.com/
    watch?v=YzxvVi8wkrU&feature=emb_title. The video is also available with dialogue from the individual who
    recorded the video at the following URL: https://townhall.com/tipsheet/juliorosas/2021/01/11/watch-townhalls-
    frontline-video-of-capitol-building-riot-n2582910.



                                                           12
    ver 9/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 20 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            1 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC21Colorado
                                                                              of 42
                                    Page 19 of 21




        51. Additional open-source research revealed that media outlets such as SwimSwam, a news
            organization that covers competitive swimming and other related sports, identified this
            individual as possibly KLETE DERIK KELLER. Your affiant has confirmed this
            identification.

        52. First, a search of Colorado’s Department of Motor Vehicles returned KLETE DERIK
            KELLER’s August 2019 driver’s license photograph. By comparing this photograph to
            the image of PERSON 1, your affiant reasonably believes that PERSON 1 is identical to
            KLETE DERIK KELLER. The photograph affiliated with KLETE DERIK KELLER’s
            driver’s license is below:




        53. Second, Colorado state records and publicly available information list KELLER’s height
            at 6 feet, 6 inches tall, and PERSON 1 appears to be one of the tallest individuals in the
            video depicting individuals in the Rotunda.



                                                    14
    ver 9/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 22 of 42
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 23 of 42
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 24 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            2 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC25Colorado
                                                                              of 42
                                     Page 2 of 6
    AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                               Return
Case No.:                            Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                             Certification

    I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date:
                                                                                 Executing officer’s signature



                                                                                   Printed name and title
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            2 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC26Colorado
                                                                              of 42
                                     Page 3 of 6




                                           ATTACHMENT A

                       DESCRIPTION OF LOCATION TO BE SEARCHED

    The Subject Premises is located at

                . The location consists of the

                                 . The place to be searched includes the person of KLETE DERIK

    KELLER, if he is present on the subject premises at the time of the search warrant execution.

    Photographs of the front and side of the Subject Premises are below:




                                                   1
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            2 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC27Colorado
                                                                              of 42
                                     Page 4 of 6




                                           ATTACHMENT B

                  DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

    The following items, located at the Subject Premises that constitute evidence of the commission
    of, contraband, the fruits of crime, or instrumentalities of violations of 18 U.S.C. § 231(a)(3); 18
    U.S.C. 1752(a)(1),(2); and 40 U.S.C. § 5104(e)(2) (the “Subject Offenses”), including the
    following:




                                                     1
    ver 3/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            2 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC28Colorado
                                                                              of 42
                                     Page 5 of 6




                                          2
    ver 3/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            2 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC29Colorado
                                                                              of 42
                                     Page 6 of 6




    If KLETE DERIK KELLER is present at the time of the search warrant execution, executing law
    enforcement personnel are authorized to depress the fingerprints and/or thumbprints of KLETE
    DERIK KELLER onto the Touch ID or fingerprint sensor of any Apple iPhone, iPad, or other
    Apple brand device, or other device that has a fingerprint sensor, in order to gain access to the
    contents of any such device. Law enforcement personnel may also hold the device(s) found at
    the Subject Premises in front of the face of KLETE DERIK KELLER to activate the facial
    recognition feature; and/or (3) hold the device(s) found at the Subject Premises in front of the
    face of KLETE DERIK KELLER to activate the iris recognition feature, for the purpose of
    unlocking the device(s) in order to search the contents as authorized by this warrant.

    This warrant authorizes a review of electronic storage media and electronically stored
    information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
    instrumentalities described in this warrant. The review of this electronic data may be conducted
    by any government personnel assisting in the investigation, who may include, in addition to law
    enforcement officers and agents, attorneys for the government, attorney support staff, and
    technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
    copied electronic data to the custody and control of attorneys for the government and their
    support staff for their independent review.

    DEFINITIONS:

    As used above, the terms “records” and “information” include all of the foregoing items of
    evidence in whatever form and by whatever means they may have been created or stored,
    including any form of computer or electronic storage (such as hard disks or other media that can
    store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
    as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,
    negatives, videotapes, motion pictures, or photocopies).




                                                    3
    ver 3/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 30 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            3 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              01/14/21 Page
                                                                       USDC31Colorado
                                                                              of 42
                                     Page 2 of 2




    conduct at the U.S. Capitol on January 6, 2021. If this application, including the affidavit, is

    made known to the public, it may frustrate the government’s efforts in prosecuting Keller or

    other individuals for their conduct. Further, this case involves the investigation of other targets

    and/or other possible locations where evidence of crimes may be located, such as on other

    electronic devices subject to Keller’s control. Accordingly, it is necessary to maintain the secrecy

    of the investigation, as there is reason to believe that notification of the existence of the

    Application and Affidavit will seriously jeopardize the investigation by giving the targets an

    opportunity destroy or tamper with evidence and intimidate potential witnesses. Restricting

    access to the case and documents is the only practicable way to maintain the secrecy of the

    investigation and to adequately protect these concerns.

           WHEREFORE, the Government respectfully moves that the case, the Search Warrant,

    Application and Affidavit for Search Warrant, this Motion, and the Court’s Order restricting

    these documents be restricted at Level 3 until further order of the Court.

                                                      Respectfully submitted,

                                                      JASON R. DUNN
                                                      Acting United States Attorney

                                                      s/ Peter McNeilly
                                                      By: Peter McNeilly
                                                      Assistant U.S. Attorney
                                                      1801 California Street, Suite 1600
                                                      Denver, CO 80202
                                                      Telephone: 303-454-0100
                                                      Fax: 303-454-0405
                                                      E-mail: peter.mcneilly@usdoj.gov
                                                      Attorney for Government




                                                       2
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 32 of 42
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 33 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            52 *SEALED*
                                               07/20/21
                                                Filed 01/14/21
                                                          USDC
                                                            FiledUSDC
                                                                 Colorado
                                                                  01/21/21
                                                                       Colorado
                                                                           Page
                                                                           USDC34
                                                                                Page
                                                                                Colorado
                                                                                  of 42
                                                                                      2 of
                                     Page62 of 6
    AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                               Return
Case No.:                     Date and time warrant executed:                Copy of warrant and inventory left with:
  No. 21-sw-00028-MEH            2:14 PM 1/14/2021
Inventory made in the presence of :
                                          N/A
Inventory of the property taken and name of any person(s) seized:




                                                             Certification

    I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date:    1/21/2021
                                                                                 Executing officer’s signature


                                                                    SA Brandon Kimble
                                                                                   Printed name and title
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            52 *SEALED*
                                               07/20/21
                                                Filed 01/14/21
                                                          USDC
                                                            FiledUSDC
                                                                 Colorado
                                                                  01/21/21
                                                                       Colorado
                                                                           Page
                                                                           USDC35
                                                                                Page
                                                                                Colorado
                                                                                  of 42
                                                                                      3 of
                                     Page63 of 6




                                           ATTACHMENT A

                       DESCRIPTION OF LOCATION TO BE SEARCHED

    The Subject Premises is located at

                . The location consists of the

                                 . The place to be searched includes the person of KLETE DERIK

    KELLER, if he is present on the subject premises at the time of the search warrant execution.

    Photographs of the front and side of the Subject Premises are below:




                                                   1
    ver 9/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            52 *SEALED*
                                               07/20/21
                                                Filed 01/14/21
                                                          USDC
                                                            FiledUSDC
                                                                 Colorado
                                                                  01/21/21
                                                                       Colorado
                                                                           Page
                                                                           USDC36
                                                                                Page
                                                                                Colorado
                                                                                  of 42
                                                                                      4 of
                                     Page64 of 6




                                           ATTACHMENT B

                  DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

    The following items, located at the Subject Premises that constitute evidence of the commission
    of, contraband, the fruits of crime, or instrumentalities of violations of 18 U.S.C. § 231(a)(3); 18
    U.S.C. 1752(a)(1),(2); and 40 U.S.C. § 5104(e)(2) (the “Subject Offenses”), including the
    following:




                                                     1
    ver 3/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            52 *SEALED*
                                               07/20/21
                                                Filed 01/14/21
                                                          USDC
                                                            FiledUSDC
                                                                 Colorado
                                                                  01/21/21
                                                                       Colorado
                                                                           Page
                                                                           USDC37
                                                                                Page
                                                                                Colorado
                                                                                  of 42
                                                                                      5 of
                                     Page65 of 6




                                            2
    ver 3/20
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            52 *SEALED*
                                               07/20/21
                                                Filed 01/14/21
                                                          USDC
                                                            FiledUSDC
                                                                 Colorado
                                                                  01/21/21
                                                                       Colorado
                                                                           Page
                                                                           USDC38
                                                                                Page
                                                                                Colorado
                                                                                  of 42
                                                                                      6 of
                                     Page66 of 6




    If KLETE DERIK KELLER is present at the time of the search warrant execution, executing law
    enforcement personnel are authorized to depress the fingerprints and/or thumbprints of KLETE
    DERIK KELLER onto the Touch ID or fingerprint sensor of any Apple iPhone, iPad, or other
    Apple brand device, or other device that has a fingerprint sensor, in order to gain access to the
    contents of any such device. Law enforcement personnel may also hold the device(s) found at
    the Subject Premises in front of the face of KLETE DERIK KELLER to activate the facial
    recognition feature; and/or (3) hold the device(s) found at the Subject Premises in front of the
    face of KLETE DERIK KELLER to activate the iris recognition feature, for the purpose of
    unlocking the device(s) in order to search the contents as authorized by this warrant.

    This warrant authorizes a review of electronic storage media and electronically stored
    information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
    instrumentalities described in this warrant. The review of this electronic data may be conducted
    by any government personnel assisting in the investigation, who may include, in addition to law
    enforcement officers and agents, attorneys for the government, attorney support staff, and
    technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
    copied electronic data to the custody and control of attorneys for the government and their
    support staff for their independent review.

    DEFINITIONS:

    As used above, the terms “records” and “information” include all of the foregoing items of
    evidence in whatever form and by whatever means they may have been created or stored,
    including any form of computer or electronic storage (such as hard disks or other media that can
    store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
    as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,
    negatives, videotapes, motion pictures, or photocopies).




                                                    3
    ver 3/20
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 39 of 42
Case
  Case
     1:21-sw-00028-MEH
        1:21-sw-00028-MEH
                        *SEALED*
                           Document
                                 Document
                                    9-1 Filed
                                            7 *SEALED*
                                              07/20/21 USDC
                                                        FiledColorado
                                                              02/16/21 Page
                                                                       USDC40Colorado
                                                                              of 42
                                     Page 2 of 2




           4.     The United States wishes to prevent public dissemination of certain facts

    of this case, and, therefore, asks to keep this search warrant case restricted. Modifying

    the restriction as the government requests will permit the items in this case to be

    provided to the target of the search warrant, so he is on notice of the circumstances of

    the search and can potentially contest the validity of the search in his U.S. District Court

    case if he chooses to do so.

           5.     With the Court’s authorization, the Government will undertake the

    obligation to produce these documents to the defense counsel, thus obviating any need

    to formally change the restriction level settings in CM/ECF for this case.

           WHEREFORE, the Government respectfully moves to modify the restriction of

    the documents in this case in part to allow the Government to disclose the documents to

    defense counsel.



                                                     JASON R. DUNN
                                                     United States Attorney

                                                 By: s/ Peter McNeilly
                                                     PETER MCNEILLY
                                                     Assistant U.S. Attorney
                                                     United States Attorney’s Office
                                                     1801 California Street, Suite 1600
                                                     Denver, Colorado 80202
                                                     Telephone: (303) 454-0100
                                                     E-mail: Peter.McNeilly@usdoj.gov
                                                     Attorney for the United States
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 41 of 42
Case 1:21-sw-00028-MEH Document 9-1 Filed 07/20/21 USDC Colorado Page 42 of 42
